      Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS
                                KANSAS CITY DIVISION

 Howard Grant Ritchey, Jr., DDS,                  §
                                                  §
                Plaintiff                         §
                                                  §       Jury Trial Demanded
 v.                                               §
                                                  §
 Security 1st Title, LLC, Pia Friend d/b/a        §       Case No. _________
 Pia Friend Realty, Movement Mortgage,            §
 LLC, ZT Trading LLC, and John Doe                §
 #1-5,                                            §
                                                  §
                Defendants

                            PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Howard Grant Ritchey, Jr., DDS brings this lawsuit against Defendants Security
1st Title, LLC (“Security 1st”), Pia Friend d/b/a Pia Friend Realty (“Friend Realty”), Movement
Mortgage, LLC (“MM”), ZT Trading LLC (“ZT”), and John Doe #1-5 seeking damages, penalties,
punitive damages, attorneys’ fees, and costs for their actions and inactions that caused Dr. Ritchey
to become the victim of a notorious real-estate cyberfraud scheme.


                                             SUMMARY

       Dr. Ritchey’s claims arise from the theft of nearly $90,000 that was intended to be used by
him as a down payment to purchase a home located in Lawrence, Kansas. Dr. Ritchey wired the
funds after his title company, Security 1st, and his real estate agency, Friend Realty, instructed him
to do so. But prior to closing, he discovered Security 1st did not have possession of the payment
he wired. As Dr. Ritchey later learned, he was the victim of well-known cybercrime caused by
Security 1st, Friend Realty, and his lender, MM. They failed to adopt easily employable safeguards
against unauthorized access to their email accounts and computer systems. And as a result, ZT and
unknown individuals were able to impersonate several parties involved in the real-estate transac-
tion and deceive Dr. Ritchey into authorizing his financial institution to wire $98,030 and later
$88,338 into a bank account controlled by ZT and the unknown individuals. Despite knowing this
      Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 2 of 12




exact type of cyberfraud is a notorious danger in the real-estate industry, Security 1st, Friend Re-
alty, and MM failed to inform Dr. Ritchey of the scheme or of the steps he could have used to
prevent it from happening to him. Dr. Ritchey brings this action to recover his damages and punish
Defendants for their misconduct.

                                            PARTIES

       1.      Plaintiff Dr. Ritchey is a resident of Douglas County, Kansas.
       2.      Defendant Security 1st is a Kansas limited liability company with its principal place
of business located at 727 N. Waco, Suite 300, Wichita, Kansas 67203. Security 1st may be served
through its registered agent, Terry Pilgreen, at 229 E. William, Suite 201, Wichita, Kansas 67202.
       3.      Defendant Friend Realty is an individual operating under the trade name Pia Friend
Realty. Friend Realty may be served at its principal place of business located at 524 Liberty Street,
Oskaloosa, Kansas 66066.
       4.      Defendant MM is a Delaware limited liability company with its principal place of
business located at 8024 Calvin Hall Road, Indian Land, South Carolina 29707. MM may be served
through its registered agent, National Registered Agents, Inc., 160 Greentree Drive, Suite 101,

Dover, Delaware 19904.
       5.      Defendant ZT is a Georgia limited liability company with its principal place of
business located at 1222 Meadowood Lane, Douglasville, Georgia 30135, where it may be served.
       6.      Defendants John Doe #1-5 are individuals whose identities are currently unknown.
Defendants John Doe #1-5 fraudulently deceived Dr. Ritchey into authorizing a wire transfer of
$88,338. Defendants John Doe #1-5 acquired the $88,338 through the wrongful deceit and fraud-
ulent actions against Dr. Ritchey. Upon discovery of the identifies of John Doe #1-5, Dr. Ritchey
will amend his Complaint to identify the unknown Defendants.

                                 JURISDICTION AND VENUE

       7.      The Court has jurisdiction over the subject matter of this dispute at least pursuant
to 28 U.S.C. §§ 1331 and 1367(a).



Plaintiff’s Original Complaint                                                                     2
       Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 3 of 12




        8.     The Court has personal jurisdiction over Security 1st and Friend Realty because
their principal places of business are in Kansas. The Court has personal jurisdiction over MM
because it transacts business in Kansas, is licensed in Kansas, has committed tortious acts in Kan-
sas, has contracted with Dr. Ritchey in Kansas, has entered into other contracts performed in Kan-
sas, and has general business contacts in Kansas that are continuous and systematic. MM’s internet
activity also establishes personal jurisdiction as its website is used for transacting business and is
sufficiently interactive to support jurisdiction. The Court has personal jurisdiction over ZT and
John Doe #1-5 because their tortious acts were committed in Kansas.
        9.     Venue is proper in this District under 28 U.S.C. §§ 1391(b)(2) at least because the
transaction at issue was negotiated, executed, and performed within this District for the purchase
of real property located in this District. Defendants also regularly conduct business within this

District.

                                         BACKGROUND

        10.    On or about March 16, 2017, Dr. Ritchey entered into a contract with Joseph and
Molly Flannery to purchase a home located at 1614 Hillcrest Road, Lawrence, Kansas 66044 at an

agreed upon price of $485,000. He contracted with Security 1st to perform closing services for the
purchase of the home and with Friend Realty to act as his real estate agent. Closing was originally
scheduled for May 5, 2017.
        11.    The day before the scheduled closing, Dr. Ritchey received an email from his real-
estate agent, Darrell Mooney of Friend Realty, copying Security 1st and the seller’s agent, asking
him to arrange the wire transfer of a $98,030 down payment to be sent that day. Friend Realty
stated it is Security 1st’s policy to receive the down payment a day before closing, and asked
Security 1st to send wire instructions to Dr. Ritchey.
        12.    Security 1st responded to Friend Realty’s email, directing Dr. Ritchey to wire the
down payment. Security 1st attached wire instructions on its letterhead that stated the transfer
should be directed to Pinellas Federal Credit Union for credit to Sondra Neri. Dr. Ritchey replied,



Plaintiff’s Original Complaint                                                                      3
      Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 4 of 12




stating he would try to wire the payment that day as directed. Mooney asked Dr. Ritchey to let him
know once the wire transfer was completed. Ultimately, closing was extended, and the funds were
not transferred that day.
       13.     On May 10, 2017, Friend Realty emailed Dr. Ritchey and again asked him to wire
the $98,030 down payment that day in advance of closing. Security 1st confirmed the wire transfer
should be sent according to the wire instructions it sent on May 4, 2017. Based on Friend Realty
and Security 1st’s instructions, Dr. Ritchey directed his bank to wire $98,030 to Pinellas Federal
Credit Union for credit to Sondra Neri on May 10, 2017.
       14.     The next day, Security 1st emailed Dr. Ritchey stating the cash due at closing was
not $98,030 but instead $88,338. Security 1st stated it instructed Pinellas Federal Credit Union to
return the previously wired $98,030 and asked that Dr. Ritchey wire $88,338 once he received the

refunded $98,030. Friend Realty responded and told Dr. Ritchey this was good news. Security 1st
then provided updated wire instructions that directed Dr. Ritchey to transfer the $88,338 payment
to Suntrust Bank with credit to ZT. Dr. Ritchey did as Friend Realty and Security 1st instructed
him. After he received the $98,030 refund, Dr. Ritchey directed his bank to wire $88,338 to Sun-
trust. He received confirmation that Suntrust received the wire.
       15.     After the wire transfer, Dr. Ritchey communicated with Friend Realty and Security
1st, as well as others involved in the home purchase process, regarding schedule changes and other

updates related to the closing, which was ultimately held on the evening of May 16, 2017—6 days
after Dr. Ritchey wired $88,338 to Suntrust.
       16.     On May 16, 2017, prior to that evening’s closing, Dr. Ritchey’s lender, Silver Lake
Bank, directed him to wire $9,692 to cover the difference between the $98,030 and $88,338 down
payments. Security 1st responded to Silver Lake and provided new wire instructions directing Dr.
Ritchey make the wire to Wells Fargo with credit to Thadryanna Mosley. Friend Realty responded
and told Dr. Ritchey the wire needed to be completed prior to the 7:00 p.m. closing.
       17.     Frustrated with being asked to wire an additional $9,692, Dr. Ritchey called Silver
Lake. He then forwarded the email chain to Silver Lake, Security 1st, and Friend Realty. Silver


Plaintiff’s Original Complaint                                                                   4
      Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 5 of 12




Lake responded: “So apparently your email account was hacked.” There is, however, no evidence
that Dr. Ritchey—the homebuyer—had his email account hacked. Instead, on information and
belief, Security 1st, Friend Realty, and/or MM—the parties regularly involved in real-estate trans-
actions—had their email accounts hacked. The hacker used signature blocks from all parties in-
volved and email addresses confusingly similar to the “real” email addresses (with names of the
email account listed so the email address was not visible). Security 1st, Friend Realty, and MM
communicated directly with the hacker as well, with Friend Realty even stating the emails “look
real” after the fact. Even the wiring instructions were on Security 1st letterhead.
       18.     The parties informed Dr. Ritchey that the only way to close the real estate transac-
tion was to come up with an additional $98,030. Determined yet distraught over the shocking turn
of events, the apparent loss of $88,338, and the information conveyed by those involved that this

happened as a result of his email being hacked, Dr. Ritchey withdrew funds from his retirement
account (with penalties) and wired $98,030 to close the transaction.
       19.     After learning Security 1st did not have his $88,338 down payment in escrow, Dr.
Ritchey immediately contacted the FBI Internet Crime Complaint Center. His money, however,
was no longer with Suntrust. To date, Dr. Ritchey has not recovered any portion of the $88,338
that Security 1st was supposed to hold in escrow, and that was wired pursuant to Security 1st and
Friend Realty’s instructions.

       20.     Roughly a year later, due in part to the financial strain caused by the loss of $88,338,
Dr. Ritchey was forced to sell his home and move into a rental property.

                                      CAUSES OF ACTION

Count 1: Negligence (Security 1st, Friend Realty, and MM)

       21.     Dr. Ritchey incorporates by reference the preceding paragraphs.
       22.     Security 1st, Friend Realty, MM, and their employees and agents owed duties to
Dr. Ritchey, including duties to act reasonably in relation to his real-estate transaction.




Plaintiff’s Original Complaint                                                                       5
      Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 6 of 12




       23.     Security 1st, Friend Realty, and MM breached their duties by failing to enact ade-
quate security measures to protect against cybercrime. Mooney even used his unsecure personal
email account for communications related to the real-estate transaction.
       24.     On information and belief, these Defendants failed to take even basic security
measures to secure their email accounts, including but not limited to:
               a.        Using an email address that requires additional forms of authentication;
               b.        Using digital, encrypted signatures for messages;
               c.        Using encrypted email with clients; and
               d.        Using strong passwords that are frequently changed.
       25.     Security 1st and Friend Realty also breached their duties to Dr. Ritchey by failing
to inform him of how the payment would be made, that wiring instructions would not be sent via

email, and by generally failing to inform him of basic information regarding closing. Neither Se-
curity 1st nor Friend Realty ever informed Dr. Ritchey that payment was not expected to be made
via wire, for example.
       26.     In addition, Security 1st and Friend Realty breached their duties to Dr. Ritchey by
failing to provide him wire communication or cyberfraud warnings. It has come to Dr. Ritchey’s
attention that cybercrime—and this hacking scheme in particular—was a well-known risk within
the real-estate industry at the time of his home purchase. In fact, the FBI reported business email

compromises caused over $675 million in adjusted losses in 2017, up from over $360 million in
adjusted losses in 2016.
       27.     Real-estate trade associations had already repeatedly warned title companies and
real-estate agencies to avoid sending sensitive information via email, use encrypted email if send-
ing such information via email, and to use strong passwords that are regularly changed. These
associations had also instructed title companies and real-estate agencies to inform their clients of
these procedures and notify them of cyberfraud risks and “red flags” before the real-estate trans-
action. Security 1st and Friend Realty received these industry warnings and instructions before
they transacted business with Dr. Ritchey.


Plaintiff’s Original Complaint                                                                      6
       Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 7 of 12




        28.      Despite being industry specialists well aware of these established practices, Secu-
rity 1st and Friend Realty expressly chose not to employ them. In fact, months before it contracted
with Dr. Ritchey, Security 1st stated on its website that “cyberfraud in real estate is still occurring
and will be for a long, long time.”1 On the same page it published a 30-page handout from the
National Association of Realtors titled “Protecting Your Business and Your Clients from Cyber-
fraud.”2 Among other things, the handout states: “From the very start of any transaction, communi-
cate and educate. Get all parties to the transaction up to speed on fraud ‘red flags,’ and make sure
everyone implements secure email practices.”3 It also directs the parties involved to inform the
buyer to call the title company immediately before sending funds via wire to verify the wiring
instructions. Although acutely aware of this information at the time of Dr. Ritchey’s real-estate
transaction, Security 1st ignored it, and failed to warn Dr. Ritchey. Shortly after Dr. Ritchey was

damaged, however, Security 1st published a document regarding cyberfraud red flags in real-estate
transactions.4
        29.      Security 1st, Friend Realty, and MM’s negligence proximately and directly caused
Dr. Ritchey’s loss of $88,338 and other actual damages.
        30.      Security 1st, Friend Realty, and MM’s actions and inactions caused Dr. Ritchey
reasonably foreseeable damages. They are liable to Dr. Ritchey for his loss.

Count 2: Violations of the Kansas Consumer Protection Act – KSA 50-623 (Security 1st)

        31.      Dr. Ritchey incorporates by reference the preceding paragraphs.
        32.      Security 1st is a supplier under the KCPA.
        33.      Dr. Ritchey was a consumer under the KCPA.




1   Exhibit A.
2   Exhibit B (emphasis added).
3   Id. (emphasis in original).
4   Exhibit C.


Plaintiff’s Original Complaint                                                                       7
         Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 8 of 12




         34.   In the course of a consumer transaction, Security 1st engaged in deceptive practices
by making representations made knowingly or with reason to know its services have characteristics
and benefits they do not have. Specifically, that it employed secure and leading technology solu-
tions in connection with its services.
         35.   In the course of a consumer transaction, Security 1st engaged in deceptive practices
also by its willful failure to state material facts, or the willful concealment, suppression, or omis-
sion of material facts. Specifically, that cybercrime and the email hacking scheme at issue here are
well known dangers in the real-estate industry that may be avoided by knowledge of them and by
invoking safeguards.
         36.   Dr. Ritchey seeks a civil penalty for each violation, reasonable attorneys’ fees, and
costs.

Count 3: Breach of Contract (Security 1st and Friend Realty)

         37.   Dr. Ritchey incorporates by reference the preceding paragraphs.
         38.   Security 1st and Friend Realty entered into a contract with Dr. Ritchey.
         39.   Security 1st and Friend Realty breached their obligations under the contract by fail-
ing to enact proper security measures and protect Dr. Ritchey’s assets.
         40.   On information and belief, Security 1st and Friend Realty failed to take even basic
security measures to secure their email accounts, including but not limited to:

               a.      Using an email address that requires additional forms of authentication;
               b.      Using digital, encrypted signatures for messages;
               c.      Using encrypted email with clients; and
               d.      Using strong passwords that are frequently changed.
         41.   Security 1st and Friend Realty’s breach of contract was the proximate and direct
cause of Dr. Ritchey’s loss of $88,338 and other actual damages.
         42.   Security 1st and Friend Realty are liable to Dr. Ritchey for his damages.

Count 4: Breach of Covenant of Good Faith and Fair Dealing (Security 1st)


Plaintiff’s Original Complaint                                                                      8
        Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 9 of 12




        43.    Dr. Ritchey incorporates by reference the preceding paragraphs.
        44.    Security 1st intentionally and purposefully prevented Dr. Ritchey from carrying out
his part of the agreement by failing to protect his financial information and funds wired into es-
crow.
        45.    Security 1st’s breach of the implied covenant of good faith and fair dealing was the
proximate cause of Dr. Ritchey’s damages. Security 1st is liable to Dr. Ritchey for his damages.

Count 5: Breach of Fiduciary Duties (Security 1st)

        46.    Dr. Ritchey incorporates by reference the preceding paragraphs.
        47.    Security 1st owed Dr. Ritchey fiduciary duties to protect his financial information
and assets and hold his funds for the real-estate transaction in escrow. Security 1st’s duties obli-
gated it to adopt reasonable and necessary measures to safeguard its email accounts, servers, and

computer systems against intrusion by cybercriminals.
        48.    Security 1st breached its fiduciary duties by, among other things, failing to protect
Dr. Ritchey’s financial information and assets and hold them in escrow. Security 1st ignored its
duties by failing to adopt even the most basic safeguards against unauthorized access. Security
1st’s acts and omissions permitted cybercriminals to hack into the real-estate transaction email
chain. As a result, cybercriminals were able to impersonate numerous parties involved in the trans-
action, including Dr. Ritchey, Security 1st, Friend Realty, the seller’s agent, MM, and Silver Lake,

and deceive Dr. Ritchey into authorizing his financial institution to wire $98,030 and later $88,338
into a bank account controlled by the cybercriminals.
        49.    Security 1st’s breach of its fiduciary duties was the direct and proximate cause of
Dr. Ritchey’s loss of $88,338 and other actual damages.
        50.    Security 1st is liable to Dr. Ritchey for his damages.

Count 6: Violation of the Electronic Communications Privacy Act – 18 U.S.C. § 2511 (ZT
         and John Doe #1-5)

        51.    Dr. Ritchey incorporates by reference the preceding paragraphs.



Plaintiff’s Original Complaint                                                                     9
         Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 10 of 12




          52.     Defendants ZT and John Doe #1-5 intentionally intercepted (or procured another
person to intercept) wire and electronic communications. ZT and John Doe #1-5 intentionally used,
and disclosed to another person, the contents of wire and electronic communications knowing the
information was obtained through the intentional interception of wire and electronic communica-
tions.
          53.     Dr. Ritchey seeks his actual damages, any profits made by ZT and John Doe #1-5,
attorneys’ fees and expenses, and punitive damages for ZT and John Doe #1-5’s violation of the
Electronic Communications Privacy Act.

Count 7: Violation of the Stored Communications Act – 18 U.S.C. § 2701 (ZT and John Doe
#1-5)

          54.     Dr. Ritchey incorporates by reference the preceding paragraphs.

          55.     Defendants ZT and John Doe #1-5 intentionally and willfully accessed without au-
thorization a facility through which an electronic communication service is provided. They thereby
obtained, altered, and prevented authorized access to an electronic communication while in elec-
tronic storage.
          56.     Dr. Ritchey seeks his actual damages, attorneys’ fees and expenses, and punitive
damages for ZT and John Doe 1-5’s violation of the Stored Communications Act.

                                       PUNITIVE DAMAGES

          57.     Dr. Ritchey incorporates by reference the preceding paragraphs.
          58.     Dr. Ritchey seeks punitive damages against all Defendants, not to exceed the lesser
of: (a) $5,000,000; (b) or Defendants’ annual gross income, as determined based on their highest
gross annual income earned for any one of the five years immediately before Defendants’ wrongful
acts began. See KSA 60-3701. Defendants acted with a realization of the imminence of danger
imposed by this well-known industry email hacking risk and a reckless disregard to the probable
loss of Dr. Ritchey’s funds. Their conduct toward Dr. Ritchey was willful, wanton, or with fraud




Plaintiff’s Original Complaint                                                                    10
     Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 11 of 12




or malice. Punitive damages are necessary to further the purpose of restraining and deterring others
from committing wrongs similar to those committed by Defendants.
       59.     Dr. Ritchey also seeks punitive damages from ZT and John Doe #1-5 under 18
U.S.C. §§ 2520(b) and 2707(c).

                                      ATTORNEYS’ FEES

       60.     Dr. Ritchey incorporates by reference the preceding paragraphs.
       61.     Dr. Ritchey retained counsel to represent him in this action and agreed to pay rea-
sonable and necessary attorneys’ fees. Dr. Ritchey is entitled to recover his attorneys’ fees from
Security 1st under KSA 50-634(e). He is entitled to recover his attorneys’ fees from ZT and John
Doe #1-5 under 18 U.S.C. §§ 2520(b)(3) and 2707(b)(3) and (c).

                                 DEMAND FOR JURY TRIAL

       62.     Dr. Ritchey demands a trial by jury.

                                     PRAYER FOR RELIEF

       Dr. Ritchey prays that the Court enter judgment awarding him the following relief:
       A.      Actual damages, including $88,338, interest, and fees;

       B.      Attorneys’ fees and expenses;
       C.      Costs;

       D.      Punitive damages;
       E.      Pre- and post-judgment interest; and
       F.      All other relief Dr. Ritchey is entitled to.


Submitted November 26, 2018.




Plaintiff’s Original Complaint                                                                   11
     Case 2:18-cv-02639-KHV-KGG Document 1 Filed 11/26/18 Page 12 of 12




                                        Respectfully submitted,

                                        Michael Barbee (pro hac vice pending)
                                           Texas Bar No. 24082656
                                        Casey Griffith (pro hac vice pending)
                                           Texas Bar No. 24036687
                                        GRIFFITH BARBEE PLLC
                                        Highland Park Place
                                        4514 Cole Ave., Ste. 600
                                        Dallas, Texas 75205
                                        Telephone:     (214) 446-6020
                                        Fax:           (214) 446-6021
                                        Email: Michael.Barbee@griffithbarbee.com
                                                Casey.Griffith@griffithbarbee.com


                                        /s/ John J. Gates
                                        John J. Gates           (KS #20226)
                                        BATY, HOLM, NUMRICH & OTTO P.C.
                                        4600 Madison Avenue, Suite 210
                                        Kansas City, MO 64112-3019
                                        Telephone:     816-531-7200
                                        Fax:           816-531-7201
                                        Email: jgates@batyholm.com

                                        ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint                                                 12
